Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Claims 18 – 20 and 25 as a first group directed to a medical image processing apparatus/method wherein calculate slippage on each of a plurality of points being on an outline of the target site based on a result of the registration process on the periphery side of the target site and a result of the registration process on the target-site side of the target site.
II.	Claims 21 – 23 and 27 as a second group directed to a medical image processing apparatus/method wherein calculate slippage on each of a plurality of points being on an outline using the movement amount of the periphery side of the target site which is measured based on positions of the first reference points and the movement amount of the target-site side of the target site which is measured based on positions of the second reference points.
III.	Claims 24 and 26 as a third group directed to a medical image processing apparatus/method wherein calculate, based on the plurality of medical images, slippage on each of a plurality of points being on an outline of the target site, acquire a model obtained by modelling a normal slippage of the target site; and correct, based on the model, the slippage calculated.

The species are independent or distinct because group I to III is different and distinguish from each other. A medical image processing for calculating slippage on each of a plurality of points being on an outline of the target site based on a result of the registration process on the periphery side of the target site and a result of the registration process on the target-site side of the target site is different from calculate slippage on each of a plurality of points being on an outline using the movement amount of the periphery side of the target site which is measured based on positions of the first reference points and the movement amount of the target-site side of the target site which is measured based on positions of the second reference points, also different from calculate, based on the plurality of medical images, slippage on each of a plurality of points being on an outline of the target site, acquire a model obtained by modelling a normal slippage of the target site; and correct, based on the model, the slippage calculated. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claim is generic for species I to III. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires to search at least G06T 7/0016; 
Species II requires to search at least G06T 7/246; 

The species or groupings of patentably indistinct species require a different field of search (e.g. searching different main-groups / sub-groups or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Lawrence Perry on February 16, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 21 – 23 and 27. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 – 20 and 24 – 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an acquisition unit”, “an extraction unit”, “a setting unit”, “a calculation unit”, and “an output unit” in claims 21 – 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquire”, “extract”, “set”, “calculate” and “output” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21 – 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses the physical structure about above units are part of control unit of CPU (Fig. 1, [0063 - 0064]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, (display control unit part of claim 1) and 16 of U.S. Patent No. 10,475,184. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 23 and 27 of the instant application is broader than claims 1, 5, (display control unit part of claim 1) and 16 of U.S. Patent No. 10,475,184.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 – 22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbel (European Patent Application Publication EP 1 208 796, IDS).

Regarding claim 21, Erbel discloses a medical image processing apparatus (Fig. 3, [0020], device) comprising: 
an acquisition unit configured to acquire a plurality of medical images in time phases different to each other (Fig. 6, [0010 – 0011], at least two images are taken at two different time states); 
an extraction unit configured to extract an outline of a target site from at least one medical image from the plurality of medical images (Fig. 6, [0012, 0029], an outline of lung is extracted from the images); 
a setting unit configured to set first reference points used for measuring movement amount of a periphery side of the target site (Fig. 6, a reference point (Referenzpunkt) is selected for measuring movement amount of a periphery side of lung (left two arrows)) and second reference points used for measuring movement amount of a target-site side of the target site (Fig. 6, a (same) reference point (Referenzpunkt) is selected for measuring movement amount of a tumor position of lung (right two arrows); [0030] explained how reference point (characteristic point) is selected); and  -4- 
Fig. 7, [0032], illustrates the movement of each of a plurality of points being on the lung outline is calculated (interpolated) using the movement amount of the periphery side of the lung and the movement amount of the tumor position of the lung).  

Regarding claim 22 (depends on claim 21), Erbel disclosed the apparatus wherein the target site is a lung filed, the extraction unit extracts an outline of the lung field from the at least one medical image from the plurality of medical images (Fig. 6, [0012, 0029], an outline of lung is extracted from the images); the calculation unit calculates, using movement amount of the lung field and movement amount outside the lung field, the slippage of a pleura (Fig. 7, [0032], illustrates the movement of each of a plurality of points being on the lung outline is calculated (interpolated) using the movement amount of the periphery side of the lung and the movement amount of the tumor position of the lung).  

Regarding claim 27, it is corresponding to claim 21, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erbel in view of Yamato et al. (US Patent Application Publication 2015/0254852), hereinafter referred as Yamato.

Regarding claim 23 (depends on claim 21), Erbel fails to explicitly disclose the apparatus further comprising an output unit configured to output the slippage as information to be displayed on a display unit.  
However, in a similar field of endeavor Yamato discloses an apparatus for lung imaging processing (Fig. 1). In addition, Yamato discloses the apparatus comprising a display unit configured to visualize and display the slippage ([0180]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Erbel, and further comprising an output unit configured to output the slippage as information to be displayed on a display unit. The motivation for doing this is that the application of Erbel can be extended that the images can be visualized by a user for user can directly see the difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668